BOYD, Justice,
dissenting.
I would concur in the majority’s conclusion that section 713.76, Florida Statutes (1977), does not effect a significant deprivation of a property interest, except for what I see as a threat to liberty interests. Section 713.76(3) provides that a lienor who fails to release or return the property upon the posting of the bond “is guilty of a misdemeanor of the second degree.” There is no requirement in the statute for the lienor to receive notice of the posting of the bond. Although this information would be available in the office of the clerk of the circuit court, without a requirement of actual notice there is a possibility of deprivation of liberty without due process. A lien- or who fails to release the property because he is ignorant of the fact that the bond has been posted may be subject to arrest and prosecution, even if he later releases the property in compliance with the statute.
The majority correctly observes that typically a lienor would rather have the fund than the property as security. But the statute should make clear that the lienor is entitled to actual notice of the posting of the bond. Without such a requirement of notice, the statute is unconstitutional.